                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

HENRY DEE,                                  :

                   Petitioner               : CIVIL ACTION NO. 3:19-1293

                   v                        :
                                                        (JUDGE MANNION)
R.A. HEISNER, WARDEN,                       :

                   Respondent               :

                                        ORDER

           For the reasons set forth in the accompanying Memorandum, IT IS

HEREBY ORDERED THAT:

           1.      The petition for writ of habeas corpus (Doc. 1,
                   petition) is DISMISSED for Petitioner’s failure to
                   exhaust administrative remedies.

           2.      The Clerk of Court is directed to CLOSE this case.



                                                s/ Malachy E. Mannion
                                                MALACHY E. MANNION
                                                United States District Judge


Dated: December 18, 2019
19-1293-01-ORDER
